DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ANDRE MURRAY,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D22-866

                          [August 25, 2022]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Elizabeth Anne Scherer,
Judge; L.T. Case Nos. 15-7747CF10A and 19-8078CF10A.

  Andre Murray, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.